Name: Commission Implementing Regulation (EU) 2017/1473 of 14 August 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: trade;  foodstuff;  cooperation policy;  trade policy;  international trade
 Date Published: nan

 15.8.2017 EN Official Journal of the European Union L 210/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1473 of 14 August 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(3) and Article 38(d) thereof, Whereas: (1) Annex IV to Commission Regulation (EC) No 1235/2008 (2) sets out the list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (2) The IOAS, an accreditation organisation in the field of organic agriculture, has informed the Commission that it has decided to suspend its accreditation of Bolicert Ltd. (3) Pursuant to Article 12(1)(c) of Regulation (EC) No 1235/2008, the Commission may at any time suspend the entry of a control body from the list in Annex IV to that Regulation, either in the light of the information received or where the control body has not supplied information required. (4) Bolicert Ltd was invited by the Commission to provide a valid accreditation certificate and to take appropriate and timely remedial action in accordance with the requirements of Regulation (EC) No 834/2007, but did not reply within the deadline set. The entry of Bolicert Ltd should therefore be suspended in Annex IV to Regulation (EC) No 1235/2008 until satisfactory information is provided. (5) Annex IV to Regulation (EC) No 1235/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Regulation (EC) No 1235/2008, the entry relating to the Bolicert Ltd is deleted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25)